Mr. Justice Gary. This is a bill, as was the case in Bates v. Great Western Tel. Company, 35 Ill. App. 254, 134 Ill. 536, to undo what had been done in another suit, still pending. Although the Supreme Court went into the merits in that case without passing upon the point on which we decided it, yet they expressed no disapproval of our position. Our decision, therefore, remains law for us unless we have become wiser. Besides the authorities we there cited, see Field v. Ridgley, 116 Ill. 424, and Shepard v. Speer, 41 Ill. App. 211, 140 Ill. 238, as to a second suit to obtain relief which may be had, if entitled to it, in the first. And that the court may, in the original suit, do all that it is asked by this to do, see also Black on Judgments, Secs. 308, 509-695. The decree dismissing the bill is affirmed. Judgment aff/rmed. Waterman, J., dissents.